Citation Nr: 1421535	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-09 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss. 

2.  Entitlement to service connection for a back disability. 		


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  As part of his appeal, the Veteran testified at a January 2013 videoconference hearing before the undersigned Veterans Law Judge.  The Veteran's wife was present at the hearing, but did not provide any testimony.  A complete transcript of the hearing is of record.  At the hearing, the Veteran told the undersigned that he would obtain additional medical records and submit those records to VA within 60 days of the hearing date, which was completed in two submissions, the first in January 2013 and the second in February 2013.  

Generally, a SSOC must be issued by the RO unless a claimant waives such right.  An exception to this general rule is when the additional evidence is either duplicative or not relevant to the issue on appeal.  38 CFR 20.1304(c).  In the present case, the Board finds that the newly obtained evidence is not relevant to the issue of bilateral hearing loss.  The additional evidence provides no information related to either the diagnosis or treatment of the Veteran's bilateral hearing disability, but rather focuses on the Veteran's back disability and other unrelated conditions including gastroesophageal reflux, anxiety and depression.  Accordingly, the Board finds that there is no prejudice to the Veteran in the Board proceeding with appellate review in this matter.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Regional Office (RO) as the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability. 

2.  The Veteran was exposed to acoustic trauma over the course of his three years in service as a field artillery mechanic, but was also exposed to acoustic trauma post-service for over 39 years as a laborer, fork lift driver and in recreational activities such as hunting and shooting firearms.  

3.  The Veteran's current bilateral hearing loss is not related to active service, and more likely related to the Veteran's post-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria: Establishing Service Connection in Hearing Loss Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under an alternative theory of service connection on a presumptive basis for a showing of chronic disease of other organic diseases of the nervous system, to include sensorineural hearing loss.  See M21-1MR, Part III.iv.4.B.12.a; see also Cromley v. Brown, 7 Vet. App. 376, 378 (1995).   For sensorineural hearing loss to be considered chronic in service, it must manifest to a degree of 10 percent or more within one year after the date of separation.  With chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The presence of a current hearing disability is established by regulation.  Hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Where the requirements for a hearing disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. 
§ 3.385.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II.  Analysis 

The Veteran contends that he is entitled to service connection for bilateral hearing loss because his current hearing disability is related to exposure to acoustic trauma in service.  Specifically, he asserts that he was exposed to noise as a field artillery mechanic.   

At the outset, the Board finds the Veteran has both a current disability and an in service incurrence.   VA examinations from March 2011 and November 2012 conclusively diagnosed the Veteran with current bilateral sensorineural hearing loss consistent with the rating criteria.  With regard to noise exposure in service, the Veteran's military occupational specialty as a field artillery mechanic resulted in constant noise exposure including being in close proximity to artillery fire. 

With a showing of a current disability and an in service incurrence, the Board turned to the dispositive issue of nexus under the direct theory of service connection.  In examining the Veteran's lay statements and two VA examiners' nexus opinions, the Board finds the evidence weighs against nexus and ultimately, the Veteran's service connection claim under a direct basis.  

The Veteran has testified that he has had reduced hearing since separation, and that hearing loss was caused by noise exposure while working with tanks in the field.  He reported being surrounded by artillery fire.  The Veteran is competent to testify as to symptoms such as decreased hearing acuity, which is non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  

The Board juxtaposed the Veteran's lay statements with the opinions of two VA medical examiners with compelling rationale statements, the first in March 2011 and the second in November 2012.  Both examiners opined that the Veteran's current hearing loss is not caused by or a result of in service noise exposure.  Both examiners provided similar rationales.  They each found the Veteran's post-service noise exposure in employment and recreation activities as the most likely factor contributing to the Veteran's current bilateral hearing loss.  The Veteran worked for nearly 40 years in a candy factory as a laborer and a forklift operator where he was exposed to noise daily from the manufacturing equipment.  The Veteran also recreationally shot firearms.  

The examiners did not only focus on the presence of outside noise exposure, but also considered the presence of hearing loss within the year of separation seen on a June 1983 physical examination report completed for the Reserves.   The June 1983 examination revealed low frequency hearing loss in the right ear with 30 decibels at 500 Hz and in the left ear with 45 decibels and 30 decibels at 500 Hz and 1000 Hz, respectively.  However, the Veteran's hearing dramatically improved within five years.  In a November 1988 audio evaluation conducted by the Veteran's post-service employer, the noted hearing loss in both ears completely resolved in both ears with 5 decibels seen at 500 Hz in the right ear, and 0 decibels seen in the left ear at 500 Hz and 1000 Hz, respectively, consistent with normal hearing.  Results thereafter through September 2008 show a slight decrease in hearing, but still within normal limits.  With the dramatic improvement of the low frequency hearing loss over such a short period, the examiners deemed the hearing loss to be acute or artificial.

The examiners both noted that noise exposure causes high frequency rather than low frequency hearing loss as further support for their negative nexus opinions.  These VA audiological opinions are of significant probative value because they are factually accurate, the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinions supported by a sound reasoning.  There are no contrary opinions of record.

In addition to the negative nexus opinions, the Board notes the extensive post-service noise exposure, referred to by the VA examiners, when the Veteran worked in a factory for nearly 40 years and recreational noise exposure.  The Veteran has never disputed that his work environment was noisy, but states that he wore protective gear.  

While the Veteran's is competent and credible to make statements regarding his hearing loss and his opinion as to the cause of this hearing loss, the Board is faced with a preponderance of the evidence demonstrating that noise exposure other than which occurred in service is the cause for the Veteran's current hearing disability.   
Accordingly, the claim must be denied on a direct basis. 

The Board also evaluated the Veteran's claim under a presumptive basis, and finds that it still fails.  Service connection on a presumptive basis only requires a showing of continuity of symptomatology.  The Veteran had normal hearing upon entrance and separation from the military.  Any possible claim of continuity of symptomology would have to be based on the June 1983 hearing evaluation, which the Board finds moot.  Within five years of that examination, the hearing levels returned to normal, thus indicating that hearing loss was likely acute.  Furthermore, the presence of significant post-service noise exposure for nearly four decades is a clearly attributable intercurrent cause, which would sever any possible continuity of symptomatology.

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  VA's Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when the VA sent the Veteran a July 2010 notice containing information pertinent to the Veteran's service connection claim prior to the RO's initial adjudication.  A follow-up letter was also sent in September 2012.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  To that end, VA obtained the Veteran's service treatment records, and post-service treatment records, and private treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board.  

The Veteran was also provided with two VA audiological examinations, in March 2011 and November 2012.  The Board finds the VA examinations were thorough, adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his hearing disability.  Furthermore, the Veteran has not voiced any concerns with adequacy of the examination.  Accordingly, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2013 Board hearing, the undersigned Veterans Law Judge specifically addressed the nature of the Veteran's hearing disability by asking the Veteran a series of questions to elicit information as to the impact on his daily activities and when the hearing loss first began.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  He was also advised that the service connection element missing was a medical opinion linking his hearing loss to his military service.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Lastly, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal than has already been obtained.   


ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

To ensure a fully developed record, a remand is required for the issue of service connection for a back disability for the foregoing reasons.

The Board finds that the March 2011 VA spine examination report should be referred back to the examiner for clarification.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  In the March 2011 VA spine examination report, the examiner concluded that the Veteran's "current back condition is not caused by or a result of having been stabbed in the back of the neck with a pencil during service."   The examiner failed to provide a rationale for her opinion.   In the rationale portion of the report, the examiner merely regurgitates the opinion statement without elaborating on the reason why the stabbing did not cause the Veteran's current back condition.  In addition to making a conclusory statement, the question asked and answered by the examiner is too narrow, and fails to take into account other possible instances in service, which may be related to the current back disability.  The Veteran had described to the examiner - and he then later testified about - an injury to his back during service, after which he did not seek medical attention.  The examiner's opinion should take into account the entire service period and provide an assessment as to the relation of the Veteran's back condition to any in service incurrence.  Furthermore, VA has received the Veteran's private treatment records dating back to the 1980s through 2012.  These records should also be reviewed in advance of preparing the addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the same examiner who provided the March 2011 spine examination, if available, or a similarly qualified examiner (another examination is not required).  The examiner should be provided with the complete claims file.  A rationale must be provided for any opinion expressed.  An additional examination of the Veteran should be scheduled, if required by the RO/AMC.

Consistent with the Veteran's factual history, the examiner should provide an opinion as to the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's back disability was caused by or are otherwise directly related to an event or injury during military service?  

The examiner should consider an incident claimed by the Veteran.  In his substantive appeal to the Board, the Veteran recounted two in-service incidents in which the Veteran may have sustained injury to his back, but are not noted in the service treatment records.  The first was when the Veteran contends he was knocked to the ground when a tank charging system fired.  The second incident occurred when a truck bed fell on the Veteran's back when he was working in the motor pool.  Additionally, the examiner should consider any other incidents the examiner finds consistent with the current injury.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


